BaeNHill, J.
The plaintiff was an invitee, and defendant owed him all the duties imposed on a host or inviter under the same or similar circumstances. These include the duty to exercise ordinary care to avoid committing any act of negligence or imprudence which might add to or increase the danger to his invitee. 4 Blashfield 368, sec. 2321.
Plaintiff’s only allegation of negligence is that the defendant “negligently . . . and without regard for the safety of . . . the plaintiff, slammed the door on the plaintiff’s finger, without first ascertaining that such an act could be done safely.”
This poses for decision this simple question: Under the circumstances disclosed by the evidence was it the duty of defendant to ascertain whether *407plaintiff’s band was on tbe door jamb before closing tbe front door to bis automobile on wbicb plaintiff was riding as an invitee passenger ?
Tbe record before us fails to disclose witb any degree of satisfaction just bow tbe misbap wbicb caused tbe injury to plaintiff’s fingers occurred. Tbe front doors of tbe automobile were binged to tbe center door posts and opened from tbe front. Plaintiff alleges tbat be “was attempting to get out of tbe car and was pulling bimself up from tbe seat by bis left band witb tbe left band being on tbe door jamb of tbe rear seat of tbe automobile.” He testified: “I was in tbe back seat on the left side, and I opened my door and attempted to get out, and Paul got out first . . . then I put my band up to pull up while Paul Mofiitt bad tbe (front) door open . . .”
It would seem from bis explanation of the misbap tbe plaintiff, a stout, heavy man, was attempting at tbe time to pull bimself up to a standing or stooping position before alighting, or else be was attempting to slide out of tbe vehicle sidewise. And it is evident tbat bis fingers were partly in the opening between tbe post and tbe door wbicb was formed when tbe front door swung on its binges as it was opened. Did plaintiff grasp tbe post on tbe outside or tbe inside? Were bis fingers in tbe outer or inner portion of tbe opening? Tbe record fails to answer.
Proximate cause is an essential element of actionable negligence and foreseeability is an essential element of proximate cause. Shaw v. Barnard, 229 N.C. 713, 51 S.E. 2d 295; Beaver v. Beaver, ante, p. 186, and cases cited.
Tbe plaintiff is an adult. He is engaged in tbe purchase and sale of used automobiles and is familiar witb motor vehicles. If tbe accident happened as be testified, be was at tbe time facing towards tbe front of tbe vehicle. It is doubtful whether defendant, in tbe position tbe parties were then placed, witb tbe open door intervening, could have seen tbe left band of tbe plaintiff on tbe door jamb even if be bad looked before closing tbe front door. Be tbat as it may, we are unable to perceive tbat it was bis duty, under the circumstances here disclosed, to anticipate or foresee tbat plaintiff bad bis band on tbe door jamb in such manner tbat bis fingers would be caught and crushed by tbe closing door. Such a high degree of foresight or prevision is not exacted by tbe law of negligence. In short, tbe record discloses nothing more than one of those distressing accidents which occur daily and for wbicb no person may be held liable in damages. Beaver v. Beaver, supra.
There is no decision in this jurisdiction substantially on all fours. Skinner v. R. R., 128 N.C. 435, and Watkins v. Furnishing Co., 224 N.C. 674, 31 S.E. 2d 917, are most nearly in point. We have carefully examined tbe decisions from other jurisdictions cited and relied on by plaintiff. (Moore v. Davis, 199 So. 205; Wildes v. Wildes, 247 N.W. 508; Mun-*408dinger v. Sewell, 40 S.W. 2d 530; May v. Abelman, 179 S.E. 221.) In our opinion all are factually distinguishable. See also Iaquinto v. Notarfrancesco, 195 A. 169, and Jude v. Jude, 271 N.W. 475, wbicb are likewise distinguishable.
The judgment entered in the court below is
Affirmed.